




EXHIBIT 10.29
THIRD AMENDMENT TO THE
JEFFREY G. PARK EMPLOYMENT AGREEMENT
WHEREAS, Jeffrey G. Park (the “Executive”) and Catamaran Corporation (formerly
SXC Health Solutions Corporation) and its subsidiary, Catamaran Inc. (formerly
SXC Health Solution, Inc.) (collectively, the “Company”) executed an employment
agreement (“Agreement”) effective as of June 30, 2008, as amended by the First
Amendment thereto, dated December 23, 2008, and the Second Amendment thereto,
dated September 1, 2010; and
WHEREAS, the Board of Directors of Catamaran Corporation (the “Board”), through
its Compensation Committee (the “Committee”), has determined that the Agreement
should be amended to clarify certain matters contained therein.
NOW, THEREFORE, BE IT RESOLVED, in accordance with the foregoing recitals, that
the Agreement be amended as follows:
Subsection 5.2(c) of the Agreement shall be deleted in its entirety and replaced
with the following:



“(c) Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause (that is not a Termination Arising Out
of a Change of Control), then Executive shall be entitled to receive (i)
Executive's Annual Base Compensation and accrued but unpaid vacation through the
date thereof; (ii) payment of Executive's Target Incentive Compensation Bonus as
established for the year prior to the year in which the termination occurred, if
any, pro rated to Executive's date of termination (payable at the same time
other members of the Senior Executive Team are paid their respective incentive
compensation bonuses which shall be in no event later than March 15 following
the close of the Company's fiscal year); and (iii) the Severance Benefit. For
purposes of this Subsection 5.2(c), any payment or benefit that the Executive
receives shall be treated as a “separate payment” for the application of Section
409A of the Internal Revenue Code (“Code”). If the Executive receives any
payment or benefit due to his Termination by the Company Without Cause, Company
will determine if the involuntary separation from service exception of Treasury
regulation §1.409A-1(b)(9)(iii) applies. The Severance Benefit shall be paid
within 60 days after the date of Executive's separation from service, and
Executive shall receive the benefits provided in Subsections 5.2(c)(ii) and
(iii) only if Executive executes and does not revoke a Separation Agreement and
General Release similar to that attached hereto as Exhibit A within 30 days
after the date of Executive's separation from service. If the Compensation
Committee determines that the Executive is a Specified Employee then his
Severance Benefit due under this paragraph (c) shall be made no earlier than the
six (6) month anniversary of the Triggering Event or upon the death of the
Executive, if earlier, pursuant to Section 409A of the Code with regard to that
portion of the Severance Benefit that does not satisfy the involuntary
separation from service exception to Treasury regulation §1.409A-1(b)(9)(iii).”


1.
Subsection 5.2(d) of the Agreement shall be amended by replacing the second and
third sentences thereof with the following:



The Change of Control Severance Benefit shall be paid within 60 days after the
date of Executive's separation from service, and Executive shall receive the
benefits provided in subsections 5.2(d)(ii) and (iii) only if Executive executes
and does not revoke a Separation Agreement and General Release similar to that
attached hereto as Exhibit A within 30 days after the date of Executive's
separation from service.


2.
Subsection 6.10(a) of the Agreement shall be amended by including the following
sentence at the end thereof:

Notwithstanding any other provision in this Agreement, to the extent any
payments hereunder constitutes nonqualified deferred compensation, within the
meaning of Section 409A of the Code, and the 60-day period specified in Sections
5.2(c) and 5.2(d), as applicable, begins in one taxable year and ends in a
second




--------------------------------------------------------------------------------




taxable year, then each such payment which is conditioned upon Executive's
execution of a Separation Agreement and General Release shall be paid or
provided in the later of the two taxable years.


****


IN WITNESS WHEREOF, the Chairman of the Committee and Executive hereby adopt
this Third Amendment to the Agreement, which Amendment is effective as of
December 31, 2012.
 
COMPANY:
 
 
 
 
CATAMARAN CORPORATION
 
 
 
 
and CATAMARAN INC.
 
 
 
 
 
 
 
 
By:
/s/ Peter J. Bensen 
 
December 17, 2012
 
 
Peter J. Bensen
 
Date
 
 
Chairman of the Compensation Committee of the Company's Board of Directors
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
By:
/s/ Jeffrey G. Park
 
December 17, 2012
 
 
Jeffrey G. Park    
 
Date
 
 
 
 
 
 





